Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 28-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention relates to method and apparatus for determining causality.  Prior art of record – closest reference – Zakariah et al. – US 2021/0104334, taking alone or in combination with others, fails to fair teach such a method and apparatus, as claimed as a whole, including “A method for determining a causality between a plurality of variables, comprising:
in response to a data set of a plurality of samples associated with the plurality of variables being collected, obtaining a matrix describing the causality between the plurality of variables, each sample among the plurality of samples comprising data that corresponds to the plurality of variables;
determining fitness associated with the causality and sparsity associated with the causality based on the data set and the matrix, wherein the sparsity comprises a constraint on each vector among a plurality of vectors in the matrix, the constraint corresponding to a variable among the plurality of variables;
building a first problem formula describing the causality according to the determined fitness and sparsity; and
solving the built first problem formula so as to obtain a candidate result of the matrix” in independent claim 1 (claims 2-13, 29 depend therefrom) and corresponding independent claim 28.  Thus, claims 1-13, 28-29 are allowed over prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. – US 2021/0005278
Zaman et al. – US 2019/0385100
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633